Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (RULE 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 29)* Endesa, S.A. (Name of Issuer) American Depositary Shares, each representing the right to receive one ordinary share, nominal value 1.20 each Ordinary Shares, nominal value 1.20 each (Title of Class of Securities) 00029274F1 (CUSIP Number) Acciona, S.A. Avenida de Europa, 18 Empresarial La Moraleja, Alcobendas Madrid, Spain 28108 Attention: Jorge Vega-Penichet +34 91 663 2850 Copy to: Wachtell, Lipton, Rosen & Katz 51 West 52 nd Street New York, New York 10019 Attention: Adam O. Emmerich (212) 403-1000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 16, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box q NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the Act), or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). This Amendment No. 29 (Amendment No. 29) amends and supplements the statement on Schedule 13D (as previously amended from time to time, the Schedule 13D) filed by Acciona, S.A. (Acciona) and Finanzas Dos, S.A. (Finanzas and together with Acciona, the Reporting Persons), pursuant to a Joint Filing Agreement filed with the original Schedule 13D on October 5, 2006, with respect to the ordinary shares, nominal value 1.20 each (a Share), and the American Depositary Shares (the ADSs), each representing the right to receive one Share of Endesa, S.A. (Endesa or the Issuer). Capitalized terms used and not defined in this Amendment No. 29 have the meanings set forth in the Schedule 13D. Except as specifically provided herein, this Amendment No. 29 does not modify any of the information previously reported in the Schedule 13D. Item 4. Purpose of Transaction. Item 4 is hereby amended to add the following supplemental information: On November 16, 2007, Endesa filed with the U.S. Securities and Exchange Commission a current report on Form 6-K with respect to the decision of Endesas board to delist its ADSs from the New York Stock Exchange and to deregister such securities under the U.S. Securities Exchange Act of 1934, as amended. Endesas Form 6-K states that Endesa expects the last day of trading of the ADSs on the NYSE will be December 5, 2007. A copy of the Form 6-K filed by Endesa is incorporated by reference as an exhibit. Item 7. Material to be Filed as Exhibits. Item 7 is hereby amended and supplemented by adding the following thereto: 99.56 Current report filed on November 16, 2007 by Endesa, S.A. with the U.S. Securities and Exchange Commission announcing the decision of Endesas board to delist its ADSs from the New York Stock Exchange and to deregister under the U.S. Securities Exchange Act of 1934, as amended, incorporated herein as an exhibit by reference to the Form 6-K filed by Endesa, S.A. on November 16, 2007. -2- SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: November 19, 2007 ACCIONA, S.A. By: /s/ Jorge Vega-Penichet Name: Jorge Vega-Penichet Title: Company Secretary FINANZAS DOS, S.A. By: /s/ Vicente Santamaria de Paredes Castillo Name: Vicente Santamaria de Paredes Castillo Title: Company Secretary -3- INDEX OF EXHIBITS 10.1 English Translation of Bridge Credit Contract, dated September 26, 2006, between, Finanzas Dos, S.A. as guaranteed party, Acciona, S.A as guarantor, Banco Santander Central Hispano, S.A. as financing entity 10.2 English Translation of Bridge Credit Commitment, dated September 26, 2006, from Banco Santander Central Hispano, S.A. to Acciona, S.A 10.3 English Translation of Commitment Letter, dated September 26, 2006, from Banco Santander Central Hispano, S.A. to Acciona, S.A. and Finanzas Dos, S.A and related Term Sheets 10.4 International Swaps and Derivatives Association, Inc. Master Agreement, dated as of September 25, 2006, between Banco Santander Central Hispano, S.A. and Finanzas Dos, S.A. (with Confirmations dated September 25, 2006, September 27, 2006, October 3, 2006,
